The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Payton Hashemi on March 07, 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method comprising:
	receiving, by an application server, an indication of data indicating a first route from a first computing device, wherein the indication of data indicating the first route comprises coordinates of a current location of the first computing device and one or more coordinates of one or more points on a planned route stored by the first computing device;
	receiving, from a second computing device, an indication of data indicating a second route comprising one or more coordinates of one or more points on a planned route stored by the second computing device;

	receiving, from the second computing device, a request for a ride by a user of the second computing device;
	determining a driver safety rating associated with the first vehicle;
	responsive to determining that the first vehicle and the second vehicle are associated with the shared route and responsive to determining that the driver safety rating meets a threshold, selecting the first vehicle for ride sharing; and
	transmitting, by the application server, a communication to the second computing device informing the user that the first vehicle has been selected for ride sharing, wherein fuel consumed by the first vehicle by transporting the user over the shared route is less than the fuel consumed by the first vehicle and the second vehicle separately traversing, respectively, the first route and the second route.

Claim 5. (Currently Amended) The method of claim 1, further comprising transmitting, by the application server, the indication of data indicating the first route to the second computing device.

Claim 11.(Currently Amended) A computer system comprising:
	one or more processors; and
	a non-volatile hardware memory unit storing computer-executable instructions, which when executed by the one or more processors, cause the computer system to:
	receive an indication of data indicating a first route from a first computing device, wherein the indication of data indicating the first route comprises coordinates of a current location of 
	receive, from a second computing device, an indication of data indicating a second route comprising one or more coordinates of one or more points on a planned route stored by the second computing device;
	based on the first route and the second route, determine that a first vehicle corresponding to the first computing device and a second vehicle corresponding to the second computing device are associated with a shared route;
	receive, from the second computing device, a request by a user for a ride;
	determine a driver safety rating of an associated with the first vehicle;
	responsive to determining that the first vehicle and the second vehicle are associated with the shared route and responsive to determining that the driver safety rating meets a threshold, select the first vehicle for ride sharing; and
	transmit a communication to the second computing device informing the user that the first vehicle has been selected for ride sharing, wherein fuel consumed by the first vehicle by transporting the user over the shared route is less than the fuel consumed by the first vehicle and the second vehicle separately traversing, respectively, the first route and the second route.

Claim 16. (Currently Amended) The computer system of claim 11, wherein the computer-executable instructions further cause the computer system to transmit the indication of data indicating the first route to the second computing device.

Claim 17. (Currently Amended) The computer system of claim 16, wherein the computer-executable instructions further cause the computer system to determine a safety rating for the first data indicating the first route to the second computing device responsive to the safety rating meeting a threshold.

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no closest prior art of record.
Regarding independent claim 1, the prior art taken either independently or in combination, fails to teach or render obvious responsive to determining that the first vehicle and the second vehicle are associated with the shared route and responsive to determining that the driver safety rating meets a threshold, selecting the first vehicle for ride sharing; and transmitting, by the application server, a communication to the second computing device informing the user that the first vehicle has been selected for ride sharing, wherein fuel consumed by the first vehicle by transporting the user over the shared route is less than the fuel consumed by the first vehicle and the second vehicle separately traversing, respectively, the first route and the second route in conjunction with the other claim limitations.  
Regarding claim 11, the prior art taken either independently or in combination, fails to teach or render obvious responsive to determining that the first vehicle and the second vehicle are associated with the shared route and responsive to determining that the driver safety rating meets a threshold, select the first vehicle for ride sharing; and transmit a communication to the second computing device informing the user that the first vehicle has been selected for ride sharing, wherein fuel consumed by the first vehicle by transporting the user over the shared route is less than the fuel consumed by the first vehicle and the second vehicle separately traversing, respectively, the first route and the second route in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668